Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1,3,4,7-10,13,14,16,19-22 in the reply filed on 9/6/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
 Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-4,7-9,13,14,16,19-21 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Yang (US 20190324232). 

    PNG
    media_image1.png
    497
    551
    media_image1.png
    Greyscale

Regarding claim 1, Yang teaches (Fig. 1, Table 1, also Fig. 7, Table 7, data below for Fig.1 unless specified) An optical lens assembly, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, which are sequentially arranged from an object side of the optical lens assembly to an image side of the optical lens assembly along an optical axis of the optical lens assembly,
wherein,
the first lens has a negative refractive power, an object-side surface of the first lens is a convex surface, and an image-side surface of the first lens is a concave surface;
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface;
the third lens has a negative refractive power, and an object-side surface of the third lens is a concave surface;
the fourth lens has a positive refractive power, and an object-side surface of the fourth lens is a convex surface;
an object-side surface of the fifth lens is a convex surface;
the seventh lens has a positive refractive power, and an object-side surface of the seventh lens is a convex surface, and
the optical lens assembly satisfies: TTL/h/FOV≤0.025 (3.445/188.4),
where TTL is a distance on the optical axis from a center of the object-side surface of the first lens to an imaging plane of the optical lens assembly;
h is an image height corresponding to a maximum field-of-view of the optical lens assembly; and
FOV is the maximum field-of-view of the optical lens assembly.

Regarding claim 3, Yang further teaches The optical lens assembly according to claim 1, wherein the optical lens assembly satisfies: D/h/FOV≤0.025 (0.01),
where FOV is the maximum field-of-view of the optical lens assembly;
D is a maximum effective aperture radius of the object-side surface of the first lens corresponding to the maximum field-of-view of the optical lens assembly; and
h is the image height corresponding to the maximum field-of-view of the optical lens assembly.

Regarding claim 4, Yang further teaches The optical lens assembly according to claim 1, wherein the optical lens assembly satisfies: BFL/TTL≥0.05 (as seen in Fig. 1),
where BFL is a distance on the optical axis from a center of an image-side surface of the seventh lens to the imaging plane of the optical lens assembly; and
TTL is the distance on the optical axis from the center of the object-side surface of the first lens to the imaging plane of the optical lens assembly.

Regarding claim 7, Yang further teaches further teaches The optical lens assembly according to claim 1, wherein the optical lens assembly satisfies: (FOV×F)/h≥45 (188.84x1.09/3.63),
where FOV is the maximum field-of-view of the optical lens assembly;
F is a total focal length of the optical lens assembly; and
h is the image height corresponding to the maximum field-of-view of the optical lens assembly.

Regarding claim 8, Yang further teaches The optical lens assembly according to claim 1, wherein a focal length F2 of the second lens and a focal length F3 of the third lens satisfy: F3/F2≤1.6 (Table 7, 3.54/2.52).

Regarding claim 9, Yang further teaches The optical lens assembly according to claim 1, wherein a focal length F7 of the seventh lens and a total focal length F of the optical lens assembly satisfy: F7/F≤3 (1.4/1.09).

Regarding claim 13, Yang further teaches An imaging device, wherein the imaging device comprises the optical lens assembly of claim 1 and an imaging element ([222], “CCD”) for converting an optical image formed by the optical lens assembly into an electrical signal.

Regarding claims 14,16,19-21, mutatis mutandis, Yang teaches all the limitations as stated in claims 1,3-4,7-9 rejections above.

Claim(s) 1, 10, 14, 22 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Lee (US 20180039049). 

    PNG
    media_image2.png
    536
    774
    media_image2.png
    Greyscale

Regarding claim 1, Lee teaches (Fig. 1, Table 1) An optical lens assembly, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, which are sequentially arranged from an object side of the optical lens assembly to an image side of the optical lens assembly along an optical axis of the optical lens assembly,
wherein,
the first lens has a negative refractive power, an object-side surface of the first lens is a convex surface, and an image-side surface of the first lens is a concave surface;
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface;
the third lens has a negative refractive power, and an object-side surface of the third lens is a concave surface;
the fourth lens has a positive refractive power, and an object-side surface of the fourth lens is a convex surface;
an object-side surface of the fifth lens is a convex surface;
the seventh lens has a positive refractive power, and an object-side surface of the seventh lens is a convex surface, and
the optical lens assembly satisfies: TTL/h/FOV≤0.025 (~ 4.55/195),
where TTL is a distance on the optical axis from a center of the object-side surface of the first lens to an imaging plane of the optical lens assembly;
h is an image height corresponding to a maximum field-of-view of the optical lens assembly; and
FOV is the maximum field-of-view of the optical lens assembly.

Regarding claim 10, Lee further teaches The optical lens assembly according to claim 1, wherein a combined focal length F56 of the fifth lens and the sixth lens and a total focal length F of the optical lens assembly satisfy: F56/F≤−10 (-68/1.21).

Regarding claim 14, Lee teaches (Fig. 1, Table 1) An optical lens assembly, comprising: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens, which are sequentially arranged from an object side of the optical lens assembly to an image side of the optical lens assembly along an optical axis of the optical lens assembly,
wherein,
the first lens has a negative refractive power, an object-side surface of the first lens is a convex surface, and an image-side surface of the first lens is a concave surface;
the second lens has a negative refractive power, and an image-side surface of the second lens is a concave surface;
the third lens has a negative refractive power, and an object-side surface of the third lens is a concave surface;
the fourth lens has a positive refractive power, and an object-side surface of the fourth lens is a convex surface;
an object-side surface of the fifth lens is a convex surface;
the seventh lens has a positive refractive power, and an object-side surface of the seventh lens is a convex surface; and
the optical lens assembly satisfies: D/h/FOV≤0.025 (~ 0.007), 
where FOV is a maximum field-of-view of the optical lens assembly;
D is a maximum effective aperture radius of the object-side surface of the first lens corresponding to the maximum field-of-view of the optical lens assembly; and
h is an image height corresponding to the maximum field-of-view of the optical lens assembly.

Regarding claim 22, Lee further teaches The optical lens assembly according to claim 14, wherein a combined focal length F56 of the fifth lens and the sixth lens and a total focal length F of the optical lens assembly satisfy: F56/F≤−10 (-68/1.21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234